PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/311,903
Filing Date: 20 Dec 2018
Appellant(s): Carrier Corporation



_____________
David A. Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 thru 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur et al., hereinafter Ben-Tzur, (Pub. No. US 2011/0029413), in view of Mehring et al., hereinafter Mehring, (Pub. No. US 2016/0292634)

(2) Response to Argument
Appellant argues (on pages 4-6 of Appeal Brief) that Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur (US20110029413) in view of Mehring (US 2016/0292634). This rejection should be reversed as the Examiner has erred in interpreting Mehring as disclosing certain elements of claim 12…The Examiner cites to paragraphs [0040], [0054], [0058-0059] and [0064] of Mehring.  None of the sections of Mehring cited in the Office Action refer “providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system.” With respect to the claimed “providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system”, the Examiner cites to paragraphs [0054] and [0064] of Mehring. Paragraph [0054] of Mehring refers to evaluating food product history of a food product that is in each of one or more product containers. This refers to checking the condition of the contents of a product container (e.g., smart delivery bag) while the food product is currently in the product container. There is no interaction between an upstream refrigeration system and a downstream refrigeration system, as recited in claim 12. Paragraph [0054] of Mehring does not disclose “providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system.” Mehring checks the food product history of the food product within the product container. There is no upstream information of the food product used for controlling the product container.
Appellant further argues that paragraph [0064] of Mehring refers to pre-loading a delivery bag with a meal profile associated with a meal to be transported in the delivery bag; and there is no disclosure in Mehring that the pre-loaded meal profile is determined based on upstream data from an upstream refrigeration system. In other words, a present goods condition of the meal is not used in pre-loading a delivery bag with a meal profile. The pre-loaded meal profile in Mehring appears to be based on an identification of the food, but not based on upstream data, present goods condition and desired goods condition, as recited in claim 12. Thus, even if Ben-Tzur and Mehring are combined, the elements of claim 12 do not result.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that, first the limitation recites “providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system.”  Mehring teaches in evaluating the food product history corresponding to the food products and/or the conditions of each of the one or more product containers (e.g., smart delivery bag)... and instructions may be sent to a driver (e.g., a message sent to the driver's mobile device) with a corrective action or an adjustment command may be sent to an environmental control unit which automatically adjusts the settings of one or more product containers to achieve the desired environmental condition.  In this instance, Mehring “provides” the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system.  Secondly, paragraph [0064] of Mehring discloses “a delivery bag may be pre-loaded with a meal profile associated with a meal that is to be transported in the delivery bag. The meal profile may outline a desired delivery bag environment to maintain for the food being transported therein. The meal profile may be pre-loaded as part of a meal preparation procedure, e.g., which may include pre-heating or pre-cooling the delivery bag. After the meal profile has been loaded, the delivery bag may autonomously maintain the desired delivery bag environment. This may be achieved by using a controller coupled to the delivery bag to monitor the environment settings at least in the delivery bag. Moreover, the controller may adjust the environment settings as needed by turning on or off a heater, turning on or off an air conditioner, opening or closing a vent, turning on or off a dehumidifier, etc.”  Lastly, Appellant’s claim limitation only appears to require the downstream parameters to be provided to the downstream refrigeration system.  There is no requirement that the downstream parameters provided to the downstream refrigeration system are based on upstream data from an upstream refrigeration system.  Therefore, based on the broadest claim interpretation of “providing a parameter”, Mehring certainly teaches providing the parameter prior to the goods arriving at the downstream refrigeration system.  

Appellant argues (on page 6 of Appeal Brief) that regarding the rejection of Claims 1-11 under 35 U.S.C. 103 as being unpatentable over Ben- Tzur (US20110029413) in view of Mehring (US20160292634), this rejection should be reversed as the Examiner has erred in interpreting Mehring as disclosing certain elements of claim 1.  The Examiner does not provide a separate analysis of claim 1, and states that claim 1 contains analogous limitations to those in representative claim 12. See Office Action, page 7. Applicant submits that the arguments provided above with reference to claim 12 are equally applicable to claim 1.  For at least the above reasons, the rejection of claims 1-11 over Ben-Tzur and Mehring should be reversed.
In response to Appellant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 12.

Appellant argues (on page 6 of Appeal Brief) that regarding the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Ben-Tzur (US20110029413) in view of Mehring (US20160292634), this rejection should be reversed as the Examiner has erred in interpreting Mehring as disclosing certain elements of claim 13.  The Examiner does not provide a separate analysis of claim 13, and states that claim 13 contains analogous limitations to those in representative claim 12. See Office Action, page 8. Applicant submits that the arguments provided above with reference to claim 12 are equally applicable to claim 13.  For at least the above reasons, the rejection of claim 13 over Ben-Tzur and Mehring should be reversed.
In response to Appellant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 12.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/FREDA A NELSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.